Citation Nr: 9915414	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-42 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran, who had active service from June 1948 to June 
1952, died in June 1994.  This matter came before the Board 
of Veterans' Appeals (hereinafter Board) on appeal from a 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter RO), of the Department of Veterans Affairs 
(hereinafter VA).  

The Board notes that the appellant, the veteran's widow, had 
also been pursuing a claim for non-service connected pension 
benefits.  In a February 1999 letter from her representative 
to the RO, this issue was withdrawn from appellate 
consideration.  At this time the only issue under appeal is 
the one listed on the title page. 


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  The veteran died in June 1994, at the age of 63, and the 
immediate cause of death as listed on the death certificate 
was recurrent gall bladder cancer.  No other conditions were 
noted as a significant condition contributing to death, and 
an autopsy was not performed.   

3. The veteran was first diagnosed with Gall Bladder/liver 
cancer in September 1991, 39 years after service.

4.  At the time of the veteran's death, service connection 
had been established for a postoperative (PO) gastrectomy 
with dumping syndrome, and secondary anemia evaluated at 40 
percent disabling.  The schedular rating had been assigned 
since 1964.

5.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the recurrent gall 
bladder cancer which caused his death, nor is there any 
medical evidence that any service medical condition 
substantially or materially contributed to the veteran's 
death, and the appellant's claim is therefore not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309, 3.312  (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran's 
service connected stomach disability, including a 
gastrectomy, was related to the gall bladder cancer which was 
the primary cause of death listed on the death certificate.  
Therefore, she believes that service connection for the cause 
of the veteran's death should be awarded.  Her representative 
has joined in these contentions.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
A plausible claim is "one which is meritorious on its own or 
capable of substantiation." Black v. Brown, 10 Vet. App. 279 
(1997). The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted. See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Evidentiary 
assertions by the person who submits a claim must be accepted 
as true for the purposes of determining whether a claim is 
well-grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion. See King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. See Grottveit  v. Brown, 5 
Vet. App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999). 
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

Moreover, with certain enumerated disorders such as gall 
bladder/liver cancer, service incurrence may be presumed if 
the disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1998). When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evidentiary assertions as to the claim of service 
connection for the cause of the veteran's death, while 
presumed credible, are beyond the competence of the 
appellant, and are inherently incredible when viewed in the 
context of the total record. 

The death certificate reflects that the veteran died on June 
[redacted] 1994, at the age of 63 and the immediate cause of death 
as listed on the death certificate was recurrent gall bladder 
cancer.  No other significant conditions were listed, and an 
autopsy was not performed.    

At the time of death, service connection had been established 
for  PO, gastrectomy with dumping syndrome, and secondary 
anemia evaluated at 40 percent disabling.  This schedular 
rating had been in effect for many years.

In a March 1997 RO hearing, the appellant testified that a 
family physician, Dr. Balog, connected the veteran's death 
with his service connected gastrectomy.  The physician had 
died, however, and to the appellant's knowledge, he never 
wrote his opinion down. 

The service medical records are negative for the presence of 
gall bladder cancer, or cancer of any type.  In addition, 
there is no evidence that there was the onset of gall bladder 
cancer within 1 year following separation from service.  It 
has not been indicated that there are records that, if 
obtained, would show the presence of gall bladder cancer 
within 1 year of service.  Accordingly, there exists no 
credible or competent evidence of symptomatology attributable 
to this disorder during service or within 1 year thereafter. 

The post service clinical evidence of record is negative for 
medical treatment of any cancer until a private surgical 
report dated September 1991, discovered a tumor of the 
gallbladder.  After surgery, he was free of disease until a 
relapse in January 1994.

The cause of death is not refuted by any medical evidence of 
record.  There is no competent medical evidence on file that 
associates the cause of death, with the appellant's period of 
service or any occurrence therein.

The Board finds that there is no interpretation or 
construction of this evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death, to warrant service 
connection.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1998).

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded. Grottveit  v. Brown, 5 
Vet.App. 91, 93 (1993). See also Barfield  v. Brown, 5 
Vet.App. 8, 9 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  The veteran was not service-connected for the 
primary causes of his death, which appears to have been gall 
bladder cancer.  The appellant has failed to submit any 
competent credible evidence linking the veteran's period of 
service to the cause or production of the fatal illnesses.  
Since there is no competent, credible evidence of medical 
causality or contribution, the claim is not well grounded.  
Grivois v. Brown, 6 Vet.App. 136 (1994).  While the Board 
understands the appellant's position and belief on this 
matter, in the absence of some supporting documentation, the 
belief is not plausible within the legal context.  It is 
noted that a private physician reportedly made a connection, 
orally, yet did not write the opinion down.  This 
recollection of the appellant is not competent evidence, and 
she has not submitted any evidence from other physician in 
support of the claim.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete the application. Robinette v. Brown, 8 
Vet.App. 69 (1995).  In this case, in the statement of the 
case as well as in other correspondence, the appellant has 
been notified of the defects in the evidentiary record, and 
the kind of information needed.  As such, it is concluded 
that she has been appropriately advised as to the information 
needed.  


ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded and 
the appeal as to that issue is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

